DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1, 3, 7-13 and 17-20. 
Claims 13-20 remain withdrawn.

Response to Arguments
Applicant's arguments filed 20 October 2021 have been fully considered but they are not persuasive.
Applicant argues that, in Dableh, the vapor that rises to the top stays within the closed cylindrical tank and does not flow into the feed water holding tank, stating that no water flows between the top and the feed water holding tank. Thus, the thermoelectric modules are not capable of receiving vapor while water is heated within the thermoelectric modules and vapor is cooled within the thermoelectric modules.
This argument is not found persuasive. Applicant appears to be applying an overly narrow interpretation of claim 1 which is not actually reflected in or required by the claim language, i.e. there is no requirement that the vapor flow into the feed water holding tank in Dableh. The office is of the position that the integrated thermoelectric modules of Dableh (equivalent to the claimed Peltier heat exchanger) “receive vapor from the evaporation tank” by nature of the fact that the steam flows upward in the tank and condenses on the inner surface 46 at the top 18 to pre-heat the water in tank 36 (see 68 are integrated with the top 18 (see [0106]). Thus, flow of vapor to the top (for condensation) is considered equivalent to the Peltier heat exchanger receiving vapor from the evaporation tank.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dableh (US 2002/0179425) in view of Govindan et al (US 9,221,694).
Regarding claim 1, Dableh discloses a refining system comprising (see Fig. 3):
a Peltier heat exchanger (thermoelectric modules 68) configured to receive unrefined liquid and comprising a Peltier cell (hot side 72 and coolable element 70) (see [0106]); and
an evaporation tank 12 (see [0096]);
wherein the Peltier heat exchanger is configured to receive vapor from the evaporation tank while simultaneously receiving the unrefined liquid (see [0098], which describes the flow of steam, condensing on the inner surface 46 at the top 18, i.e. the Peltier heat exchanger receives vapor in the embodiment of Fig. 3; [0106]); and
wherein the Peltier cell is configured to heat the unrefined liquid within the Peltier heat exchanger and cool vapor within the Peltier heat exchanger simultaneously (see [0098]; [0106]).
Dableh discloses a pipe 34
However, insofar as nozzles are well-known in the art for the purpose of controlling the flow of liquid into an evaporator (see Govindan: col. 7, lines 23-34, distributes as droplets and increases degree of contact), including a nozzle at the end of the impure water pipe feeding into the evaporator of Dableh would have been obvious to and required nothing more than routine experimentation for a person of ordinary skill in the art.
Regarding claim 2, Dableh discloses wherein the Peltier heat exchanger is not contained within the evaporation tank (see [0106], thermoelectric modules are adjacent to the top of the tank).
Regarding claim 5, Dableh discloses wherein the unrefined liquid is water (see [0001]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dableh in view of Govindan, as applied to claim 1 above, in further view of Kamiya et al (US 6,833,056).
Regarding claim 6, Dableh does not disclose a vacuum pump configured to establish a controlled pressure within the evaporation tank.
Kamiya is directed to a desalination apparatus capable of obtaining fresh water, wherein the evaporation tank (can) is depressurized by a vacuum pump to enable evaporation to be promoted at a low temperature. Accordingly, it is possible to effect desalination at a lower temperature (see col. 4, lines 37-44). The vacuum pump is controlled by a controller (control valve(s)) (see col. 6, lines 38-46).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the apparatus of Dableh by including a vacuum pump connected to the evaporation tank, as suggested by Kamiya, in order to effect evaporation at a lower temperature, thereby improving energy efficiency during operation.
Further regarding claim 6, Dableh discloses the system being controlled by a microprocessor (i.e. comprising a memory and a processing circuit) which is loaded with software algorithms set to monitor, adjust, and control the variable parameter values of the system components based on the parameters of the liquid to be treated (see [0110]). While Dableh does not explicitly state the boiling point as a .

Allowable Subject Matter
Claims 3, 4 and 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a re-statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, Dableh does not disclose the configuration encompassed by the embodiment of claim 3, wherein the Peltier heat exchanger comprises an internal conduit configured to receive the unrefined liquid and to provide the unrefined liquid to the nozzle; a cavity configured to contain vapor received from the evaporation tank; and an upper heat sink at least partially positioned within the cavity. In Dableh, the Peltier heat exchanger is adjacent to the evaporation tank (see Fig. 3; [0106]). The heat exchanger does not comprise an internal conduit for the unrefined liquid. Rather the hot side of the heat exchanger rests within a water holding tank 36. The cold side of the heat exchanger is adjacent to the evaporation tank, which is under the water tank, and therefore does not have a cavity configured to contain vapor received from the evaporation tank and an upper heat sink positioned within the cavity. In general, while the heat exchanger is separate from the evaporation tank, it is integrated therewith and does not teach or suggest the configuration encompassed by claim 3.
Stout et al (US 2002/0130029) is also considered to be a prior art reference relevant to the claimed invention. Stout is directed to a high temperature Peltier effect water distiller. The apparatus 
Claim 4 depends from claim 3 and therefore is allowable for the same reasons discussed above.
Regarding claim 7, neither Dableh nor Stout disclose or suggest the configuration encompassed by the embodiment of claim 7, wherein the system comprises a liquid separator configured to receive refined liquid from the Peltier heat exchanger, receive vapor from the Peltier heat exchanger, and provide vapor to the vacuum pump; and an unrefined liquid tank configured to receive vapor from the liquid separator. There does not appear to be any suggestion or motivation in the prior art which would lead a person of ordinary skill to modify the apparatus of either Dableh or Stout to include the additional components as outlined in claim 7.
Claims 8-12 depend from claim 7 and are therefore allowable for the same reasons discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772